DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 25, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “calculates probability distribution functions (f.sub.A,k f.sub.B) or the positions of the two target objects at said predicted collision time (t.sub.c_ij);”. Claim 1 then recites “calculates the probability of collision (P.sub.C_ij) for said identified couple of predicted trajectories using the calculated probability distribution functions for the positions of the two target objects at said predicted collision time (t.sub.c_ij)”.
	Since claim 1 recites “calculates probability distribution functions…or the positions of the two objects”, claim 1 does not necessarily calculate probability distribution functions. Claim 1 then recites “calculates the probability of collision… using the calculated probability distribution functions”. It is unclear how the probability distribution functions are not calculated and at the same time calculate the probability of collision based on the probability distribution functions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Patent Application Publication No. 2018/0151077 in view of Yoshizawa et al., U.S. Patent Application Publication No. 2012/0218093 (referred to hereafter as Yoshizawa).
	As to claims 1 and 15, Lee teaches a system comprising: a warning system for a host automotive vehicle, the warning system comprising: 
a detection device for detecting two target objects that cannot see each other (see para. 40-41 and 45-46, 49-50); 
a road driving pattern determination device for determining, for each of the two target objects detected by the detection device, whether or not said target object is a moving object following lanes (see para. 41, 50 and 52), 
a prediction device that predicts a plurality of trajectories (T.sub.Ai, T.sub.Bj) taking lanes for a target object determined as a moving object following lanes (see para. 6-7, 43 and 51-52); 
a prediction device that predicts one trajectory (T.sub.B) for a target object not determined as a moving object following lanes, based on a current state of said target object and a motion model said target object is assumed to comply with (see para. 6-7, 43 and 51-52); 
an identification device that, when two target objects are detected by the detection device, identifies at least one couple of two predicted trajectories having at least one point in common or a distance between said two predicted trajectories that is less than a predetermined safe distance threshold (d.sub.th) (see para. 8, 43, 46 and 51); 
a probability calculation device for calculating a probability of collision for each identified couple of predicted trajectories, that: determines a predicted collision time (t.sub.c_ij), when the two target objects are likely to collide by taking respectively the two predicted trajectories of said identified couple (see para. 51, 53, 58-61); 
calculates probability distribution functions (f.sub.A,k f.sub.B) or the positions of the two target objects at said predicted collision time (t.sub.c_ij) (see para. 51, 53, 58-61); and 
calculates the probability of collision (P.sub.C_ij) for said identified couple of predicted trajectories for the positions of the two target objects at said predicted collision time (t.sub.c_ij) (see para. 60 and 88); and 
an alert control device that checks whether or not the probability of collision calculated for said identified couple of predicted trajectories is more than a collision probability threshold (P.sub.C_th) in order to trigger an alert towards at least one of the two target objects (see para. 44-46, 52 and 63-64).
	Lee does not explicitly teach that the detection device is a first detection device and a second detection device. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use a first and second detection devices as a design choice “duplication of parts” (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04).
	Lee does not teach calculate a probability distribution function to be used in the calculation process of the probability of collision for the identified couple of predicted trajectories. However, Yoshizawa teaches calculating a probability distribution function to be used in the calculation process of the probability of collision for the identified couple of predicted trajectories (see para. 16 and 70). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to calculate a probability distribution to be used in calculating the position of the objects in Lee as taught by Yoshizawa. Motivation to do so comes from the teachings of Yoshizawa that doing so would minimize the error in calculating the travel location and direction of a vehicle and would therefore prevent collisions.
	As to claims 2 and 16, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that, when at least one of said two target objects detected by the detection device is determined as a moving object following lanes, the identification device identifies one or more couples of two predicted trajectories having at least one point in common or a distance between said two predicted trajectories that is less than a predetermined safe distance threshold, among all possible couples of two predicted trajectories for the two respective target objects (see para. 58-60 and 88).
As to claims 3 and 17, Lee in view of Yoshizawa teaches the system according to claims 1 and 15. Lee further teaches the warning system characterized in that, in calculating the probability of collision (P.sub.C_ij) for said identified couple of predicted trajectories, the probability calculation device takes into account an intersection area (Ω) of the probability distribution functions (f.sub.A,k f.sub.B) for the positions of the two target objects (see para. 87 and 93-95).
As to claim 4, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that, in calculating the probability of collision (P.sub.C_ij) for said identified couple of predicted trajectories, the probability calculation device takes into account probabilities of said predicted trajectories (see para. 58-60 and 88).
As to claim 5, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that, in calculating the probability of collision for said identified couple of predicted trajectories, the probability calculation device takes into account shapes of said target objects (see para. 42, 46 and 70).
As to claim 7, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that, in predicting a plurality of trajectories taking lanes for a target object determined as a moving object following lanes, the first prediction device selects trajectories that comply with road traffic rules (see para. 94-95).
As to claim 8, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that, when the two target objects detected by the detection device are moving objects following lanes, the identification device identifies, among all the possible couples of predicted trajectories of the two target objects respectively, the one or more couples of predicted trajectories that have a crossing point or an overlapping lane region (see para. 73, 77-82, 87 and 90).
As to claim 9, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that, when the two target objects detected by the detection device are one moving object following lanes and one object not determined as a moving object following lanes, the identification device identifies, among all the possible couples of predicted trajectories of the two target objects respectively, the one or more couples of predicted trajectories that have a crossing point or distance between the two predicted trajectories that is less than said safe distance threshold (see para. 73, 77-82, 87 and 90).

10, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that the probability calculation device determines the earliest collision time, when the distance between the respective positions of the two target objects is less than a predetermined safe distance threshold (d_th), as the predicted collision time (see para. 73, 77-82, 87 and 90).
As to claim 12, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that the alert control device checks that a time to collision (TTC_ij), that is a time period between a current time and a predicted time to collision (tc_ij) is less than a first time threshold (TTC_th) in order to trigger an alert towards at least one of the two target objects (see para. 73, 77-82, 87 and 90).
As to claim 13, Lee in view of Yoshizawa teaches the system according to claim 1. Lee further teaches the warning system characterized in that the alert control device checks that a time to collision since both target objects have mutual visibility (‘TTCOV_ij’) is less than a second time threshold in order to trigger an alert towards at least one of the two target objects (see para. 73, 77-82, 87 and 90).
As to claims 14 and 20, Lee in view of Yoshizawa teaches the system according to claims 1 and 15. Lee further teaches further comprising: a host vehicle, the host vehicle equipped with the warning system (see para. 73, 77-82, 87 and 90).
Allowable Subject Matter
4.	Claims 6 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
5.	Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663